FILED
                             NOT FOR PUBLICATION                            FEB 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN VALDEZ,                                      No. 08-71885

               Petitioner,                        Agency No. A072-692-906

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Juan Valdez, a native and citizen of Guatemala, petitions for review of a

Board of Immigration Appeals’ order summarily affirming his appeal from an

immigration judge’s (“IJ”) decision denying relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings. INS v. Elias-Zacarias, 502 U.S. 478, 481 &

n.1 (1992). We deny the petition for review.

      Valdez’s contention that the IJ failed to analyze his CAT claim under the

“willful blindness” standard set forth in Zheng v. Ashcroft, 332 F.3d 1186 (9th Cir.

2003), is belied by the record. In addition, substantial evidence supports the IJ’s

finding that Valdez has not demonstrated a likelihood of torture. See Santos-

Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th Cir. 2008) (CAT relief denied where

the petitioner’s feared torture would be at the hands of private individuals, there

was no evidence the police knew the petitioner had been targeted or threatened,

and the petitioner’s mother was living safely in El Salvador).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-71885